Citation Nr: 1418638	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1971 to May 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the San Diego, California, Regional Office which, in pertinent part, denied service connection for hypertension.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In a March 2013 Appeal Hearing Options form, , the Veteran requested a hearing before a Veterans Law Judge sitting at the Columbia, South Carolina, Regional Office (RO).  The requested hearing before a Veterans Law Judge sitting at the RO has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Then provide the Veteran with an appropriate written hearing notice.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

